BELCHER, Judge.
The conviction is for keeping and exhibiting a gaming table and bank for the purpose of gaming; the punishment, two years.
The disposition hereof makes a summary of the facts unnecessary.
Formal Bill of Exception No. 3, shows that the trial court permitted the state to introduce the affidavit, search warrant and return made thereon into evidence before the jury over appellant’s objection that they were hearsay. Such instruments were hearsay and prejudicial to the rights of the appellant; should not have been admitted in evidence before the jury, and calls for a reversal. 37-B Texas Jur. 489, Sec. 36; 3 Branch’s Ann. P.C. 2d 106, Sec. 1335; Hall v. State, 136 Texas Cr. Rep. 320, 125 S.W. 2d 293; Byars v. State, 154 Texas Cr. Rep. 515, 229 S.W. 2d 169; Hebert v. State, 157 Texas Cr. Rep. 504, 249 S.W. 2d 925; McGowan v. State, 158 Texas Cr. Rep. 319, 255 S.W. 2d 512.
The judgment is reversed and the cause remanded.
Opinion approved by the Court.